The Court
(Thruston, J., not sitting in this cause, being connected with the defendant,)
stopped the counsel of the defendant, in reply, and
Cranch, C. J., said the case seemed very clear to the Court on both points.
1. The note is not a paper made payable at the Branch Bank at Washington, and, therefore, not within the terms of the guaranty.
2. That the guaranty is neither absolute nor definite, and, therefore, notice ought to have been given in a reasonable time’afier the credit was given.
The plaintiffs had leave to amend their declaration, but after-wards dismissed their suit.
•.■-